Name: Commission Delegated Regulation (EU) 2016/2377 of 14 October 2016 amending Delegated Regulation (EU) No 1394/2014 establishing a discard plan for certain pelagic fisheries in South-Western waters
 Type: Delegated Regulation
 Subject Matter: fisheries;  natural environment;  international law
 Date Published: nan

 23.12.2016 EN Official Journal of the European Union L 352/50 COMMISSION DELEGATED REGULATION (EU) 2016/2377 of 14 October 2016 amending Delegated Regulation (EU) No 1394/2014 establishing a discard plan for certain pelagic fisheries in South-Western waters THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (1), and in particular Article 15(6) and Article 18(1) and (3) thereof, Whereas: (1) Regulation (EU) No 1380/2013 aims to progressively eliminate discards in all Union fisheries through the introduction of a landing obligation for catches of species subject to catch limits. (2) Article 15(6) of Regulation (EU) No 1380/2013 empowers the Commission to adopt discard plans by means of a delegated act for a period of no more than three years on the basis of joint recommendations developed by Member States in consultation with the relevant Advisory Councils. (3) Commission Delegated Regulation (EU) No 1394/2014 (2) establishes a discard plan for certain pelagic fisheries in South-Western waters in order to facilitate the implementation of the landing obligation by means of certain flexibility mechanisms. (4) In accordance with Article 15(5)(e) of Regulation (EU) No 1380/2013, discard plans may contain the fixing of minimum conservation reference sizes. (5) Belgium, Spain, France, the Netherlands and Portugal have a direct fisheries management interest in the South-Western waters. After having consulted the South Western Waters Advisory Council and the Pelagic Advisory Council, those Member States submitted on 30 May 2016 a joint recommendation to the Commission suggesting that, by way of derogation from Annex XII to Council Regulation (EC) No 850/98 (3), the minimum conservation reference size for horse mackerel (Trachurus spp.) in ICES division VIIIc and subarea IX be fixed at 12 cm for 5 % of the respective quotas of Spain and Portugal. In addition, the joint recommendation suggested that within that limit of 5 % of the quota of horse mackerel, in the xÃ ¡vega artisanal beach sein fishery in ICES division IXa, 1 % of the quota of Portugal may be caught with the size below 12 cm. (6) Scientific contribution was obtained from relevant scientific bodies and reviewed by the Scientific, Technical and Economic Committee for Fisheries (STECF). The STECF concluded that reducing the minimum conservation reference size as suggested by the joint recommendation is associated with a low risk of changing the long-established exploitation pattern the fisheries concerned. That exploitation pattern combined with moderate exploitation rates does not seem to be detrimental to the dynamics of the relevant stocks. At the same time the STECF pointed out that the control of catches with different size limits may be challenging and, if not properly controlled, mortality may increase. In addition, it is important that the percentage limits established for the lower sizes are respected. Therefore, it is important that the Member States concerned put in place appropriate control measures regarding the fisheries concerned. (7) The measures included in the joint recommendation comply with Article 18(3) of Regulation (EU) No 1380/2013 and may therefore be included in the discard plan for certain pelagic fisheries in the South-Western Waters. (8) Delegated Regulation (EU) No 1394/2014 should therefore be amended accordingly. (9) Since the measures provided for in this Regulation impact directly on the economic activities linked to, and the planning of, the fishing season of Union vessels, this Regulation should enter into force immediately after its publication. It should apply from 1 January 2017, HAS ADOPTED THIS REGULATION: Article 1 In Article 4 of Delegated Regulation (EU) No 1394/2014, the following paragraph is added: By way of derogation from Annex XII to Regulation (EC) No 850/98, the minimum conservation reference size for horse mackerel (Trachurus spp.) caught in ICES division VIIIc and ICES subarea IX shall be 12 cm for 5 % of the respective quotas of Spain and Portugal in those areas. Within that limit of 5 %, in the xÃ ¡vega artisanal beach sein fishery in ICES division IXa 1 % of the quota of Portugal may be caught with the size below 12 cm. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 October 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 354, 28.12.2013, p. 22. (2) Commission Delegated Regulation (EU) No 1394/2014 of 20 October 2014 establishing a discard plan for certain pelagic fisheries in south-western waters (OJ L 370, 30.12.2014, p. 31). (3) Council Regulation (EC) No 850/98 of 30 March 1998 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms (OJ L 125, 27.4.1998, p. 1).